UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 23,2010 PARAMOUNT GOLD AND SILVER CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-51600 20-3690109 (Commission File Number) (IRS Employer Identification No.) 665 Anderson Street Winnemucca, NV 89445 (Address of Principal Executive Offices) 2600 N. Military Trail Suite 270 Boca Raton, Florida 33431 (Former Principal Executive Offices) (775) 625-3600 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Number of shares of Common Stock outstanding as of September 13, 2010:132,077,034 Section 2- Financial Information ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On August 23, 2010 (the “Closing Date”) Paramount Gold and Silver Corp. (“Paramount”) acquired all of the issued and outstanding shares of common stock ofX-Cal Resources Ltd. (“X-Cal”).The transaction wasstructured as a statutory Plan of Arrangement under the Business Corporations Act of British Columbia, Canada.Under the terms of the Plan of Arrangement, X-Cal shareholders will receive one (1) share of Paramount common stock for every eight (8) common shares of X-Cal. At the Closing Date, X-Cal had 176,009,978issued and outstanding shares of common stock.Holders of these shares will receive a total of 22,001,247shares ofParamount common stock.All options to purchase common shares of X-Cal were terminated prior to the Closing Date, and options to purchase shares of Paramount common stock were granted to those persons under Paramount’s existing stock option plans. The requisite approval of the Plan of Arrangement by theX-Cal shareholders was obtained at anannual and special meeting of the X-Cal shareholders held August 19, 2010. On August 20, 2010 a Final Order was entered by the Supreme Court of British Columbia in connection with the Plan of Arrangement (Vancouver Registry No. S-105075).Pursuant to the Final Order,it was the Court’s determination that: 1. The Plan of Arrangement, including the terms and conditions thereof and the issuances, exchanges and/or adjustments of securities contemplated therein, is fair and reasonable to the X-Cal shareholders; 2. the Plan of Arrangement, including the terms and conditions thereof and the issuances, exchanges and/or adjustments of securities contemplated therein, was approved by the Court; 3. the effective time and date of the completion of the Plan of Arrangement shall be on or about such time and date as determined by X-Cal and Paramount; and 4.
